Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is in response to Applicant’s amendment filed on 3/1/22.
	Claim 1 has been amended.  
	Claims 21-28 have been newly added.
Response to Arguments
Applicant’s arguments, see page 6, filed 3/1/22, with respect to claims 1-6 and 11-16 have been fully considered and are persuasive.  The rejection of claims 1-6 and 11-16 has been withdrawn. 
Allowable Subject Matter
Claims 1-28 are allowed.  Claims 1, 11 and 21 are independent claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose a method for detecting a writing error of a datum in memory, comprising: storing at least two parts of equal size of a binary word representative of said datum at a same address in both a first memory circuit and a second memory circuit, wherein the first and second memory circuits are identical; generating, in response to said storing, an internal control signal by each of the first and second memory circuits; and comparing the internal control signals generated by the first and second memory circuits and indicating said writing error when the internal control signals do not match as recited in claim 1.
Claims 2-10 are therefore allowed because of their dependency on claim 1.
The prior art of record fails to disclose a memory system, comprising in combination with other cited limitations, a processing circuit configured to: generate a binary word representative of a datum; split the binary word into a first part and a second part, wherein the first and second parts are of equal size; write the first part for storage in the first memory at a first address; write the second part for storage in the second memory at a second address, wherein the first and second addresses are the same address; and a comparison circuit configured to compare internal control signals generated by the first and second memory circuits in response to the writing of the first and second parts, wherein a difference between the internal control signals is indicative of a writing error  as recited in claim 11.
Claims 12-20 are therefore allowed because of their dependency on claim 1.
The prior art of record fails to disclose a method for detecting a writing error of a datum in memory, comprising in combination with other cited limitations, dividing said binary word into first and second parts of equal size; storing said first part in a first memory circuit at said address and generating a first internal control signal by the first memory circuit; storing said second part in a second memory circuit at said address and generating a second internal control signal by the second memory circuit; and comparing the first and second internal control signals generated by the first and second memory circuits and indicating said writing error when the first and second internal control signals do not match. as recited in claim 21.
Claims 22-28 are therefore allowed because of their dependency on claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T NGUYEN whose telephone number is (571)272-1880. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T NGUYEN/Primary Examiner, Art Unit 2824